People ex rel. McCoy v People  (2020 NY Slip Op 07811)





People ex rel. McCoy v People 


2020 NY Slip Op 07811


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


1182 KAH 19-01800

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. WILLIAM MCCOY, PETITIONER-APPELLANT,
vTHE PEOPLE OF THE STATE OF NEW YORK, ELIZABETH O'MEARA, SUPERINTENDENT, WATERTOWN CORRECTIONAL FACILITY AND NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS. 


RYAN JAMES MULDOON, AUBURN, FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (SARAH L. ROSENBLUTH OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Jefferson County (James P. McClusky, J.), entered April 5, 2019 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court